                           IN THE UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF TENNESSEE
                                    NASHVILLE DIVISION

       CRAIG CUNNINGHAM,                           )
            Plaintiff,                             )
                                                   )
       v.                                          )    Case No. 3:15-cv-0847
                                                   )
       ENAGIC USA, INC., et al.,                   )
          Defendants.                              )


       TO:    Honorable David M. Lawson, District Judge



                        REPORT AND RECOMMENDATION


       Pending before the Court is the motion to set aside default judgment (Docket No. 294) filed

by Defendant Oscar Christian Kinney. Kinney filed a sworn declaration (Docket No. 296) and a

memorandum of law (Docket No. 295) in support of his motion. Plaintiff Craig Cunningham filed a

response in opposition (Docket No. 299), and Kinney filed a reply (Docket No. 300). By Order,

Kinney’s motion was referred to the Magistrate Judge for a report and recommendation. (Docket

No. 297.) For the reasons discussed below, the Court respectfully recommends that Kinney’s

motion (Docket No. 294) be granted.



                                          I. BACKGROUND

       Plaintiff Craig Cunningham (“Plaintiff” or “Cunningham”) is a resident of Nashville,

Tennessee. Cunningham filed this pro se lawsuit against seven original defendants, including

Kinney, seeking damages under the Telephone Consumer Protection Act, 47 U.S.C. §§ 227 et seq.

(“TCPA”) on July 31, 2015. (Docket No. 1). Cunningham subsequently filed three amended

complaints (Docket Entry Nos. 5, 8, and 41) expanding to twenty the number of defendants sued
                                               1

   Case 3:15-cv-00847 Document 302 Filed 09/10/19 Page 1 of 14 PageID #: 1619
under the TCPA. The Court presumes that the parties are familiar with the underlying facts and

procedural history of this lawsuit and, therefore, recites only the information needed for context to

explain this report and recommendation. 1  0F




        The Clerk issued a summons for Kinney on August 26, 2015. (Docket No. 4.) Kinney’s

summons was directed to Oscar Christian Kinney, 29326 Turnbury Village Drive, Spring, TX,

77386. (Id.) On October 30, 2015, Cunningham filed a “Notice Regarding Service on Oscar

Christian Kinney and The 7 Figure Wealth Corporation,” which states, as Cunningham’s return of

service, that (i) Cunningham attempted to serve The 7 Figure Wealth Corporation and its owner and

registered agent, Kinney, by certified mail; (ii) Kinney refused to sign for the certified mail that

was sent to him and which was returned unclaimed; (iii) the letter sent to Kinney at 29326

Turnbury Village Drive, Spring, TX 77386 was returned unclaimed; (iv) the Turnbury Village

address is the address listed on the secretary of state website for the registered agent 2; and    1F




(v) Cunningham confirmed in a conversation with Kinney that the Turnbury Village address is his

home address as well. (Docket No. 35 at 1.) The Notice further requested that the service date be

“notated” as August 29, 2015, which, according to the Notice was the date at which the certified

mail notice was left at the Turnbury Village Drive address by the United States Postal Service. (Id.

at 2.) On November 13, 2015, Cunningham filed a Third Amended Complaint (Docket No 41).

There is no indication whether Cunningham served or attempted to serve the Third Amended

Complaint on Kinney.


        1
            Detailed factual and procedural histories can be found at Docket Nos. 239 and 246.
        2
          Although Plaintiff relies on information from the “secretary of state website” (Docket
No. 35 at 1) (apparently referring to the Texas Secretary of State), the document appended as an
exhibit to Plaintiff’s notice is from the Texas Office of the Comptroller and is a Franchise Tax
Account Status form. See Docket No. 35 at 6. The Franchise Tax Account Status query response
also includes an explicit disclaimer that it is “not sufficient for [f]ilings with the Secretary of State.”
Id. Kinney provided a query response from the Texas Secretary of State that reflects that The 7
Figure Wealth Corporation forfeited its existence as of February 28, 2014. See Docket No. 296-1.
                                                    2

   Case 3:15-cv-00847 Document 302 Filed 09/10/19 Page 2 of 14 PageID #: 1620
       On December 11, 2015, Cunningham moved for entry of default by the Clerk against

Kinney. (Docket No. 66.) In his motion, Cunningham represented that Kinney refused service of

process attempted by certified mail, as described in Cunningham’s October 30 Notice. (Id. at 2.)

The Clerk entered default against Kinney on January 4, 2016. (Docket No. 90.) Cunningham then

filed a motion for default judgment (Docket No. 233), which the Court granted on August 16, 2017.

(Docket No. 246.) The Court entered its second corrected judgment against Kinney on January 16,

2018. (Docket No. 274.)

       By assignment dated November 13, 2017, and filed with the Court on November 17, 2017,

Cunningham assigned all rights, title and interest in the judgment against Kinney (and others) to

James Shelton. (Docket No. 255.) By Acknowledgment of Assignment of Judgment dated

March 26, 2019, and filed on April 1, 2019, Shelton reassigned all rights, title and interest in the

judgment back to Cunningham. (Docket No. 298.) 3   2F




       Kinney now moves the Court to set aside the entry of default and default judgment. In

support of his motion, Kinney argues that he was neither properly served nor did he affirmatively

refuse service and, therefore, that the Court lacks personal jurisdiction. (Docket No. 295.) Kinney

declares that at the time of attempted service, he was not physically in the State of Texas, nor had

he authorized anyone to accept service there, or anywhere on his behalf. (Declaration of Oscar

Christian Kinney, Docket No. 296 at ¶¶ 9-11). Kinney further states that The 7 Figure Wealth

Corporation business entity was defunct by February 28, 2014, more than a year and half before

Cunningham attempted service by certified mail to the address listed on the Franchise Tax Account

Status. (Kinney Declaration, Docket No. 296 at ¶ 12 and Ex. A). Kinney further notes that the

certified mail sent by Cunningham was not refused, it was returned as “unclaimed. Kinney argues

that, without proper service, the Court did not have jurisdiction to enter default or default judgment.
       3
        This assignment becomes integral because of the status of funds seized from Kinney’s
bank account. See Docket No. 296.
                                            3

   Case 3:15-cv-00847 Document 302 Filed 09/10/19 Page 3 of 14 PageID #: 1621
(Docket No. 295 at 5-9.) Based on this alone, Kinney states that the entry of default and default

judgment should be set aside as void under Rule 60(b)(4). (Id. at 9.)

        In the alternative, Kinney argues that he has satisfied the weight of the equities required by

United Coin Meter Co. v. Seaboard Coastline R.R., 705 F.2d 839, 845 (6th Cir. 1994) to justify

relief from the defaults. Kinney contends that the default was not entered based on any culpable

conduct on his part as he did not know of the lawsuit’s existence or the judgment until his bank

account was seized. (Id. at 9-10.) Kinney asserts that he has a meritorious defense as he neither

arranged for nor placed any automated calls to Cunningham. (Id.) Kinney finally argues that

Cunningham will suffer no prejudice as he will only be required to litigate his case if the motion is

granted and because he can continue to enforce his judgment against the other defendants in the

case. (Id. at 10-11).

        In response to Kinney’s motion, Cunningham argues Kinney was properly served under

applicable rules of procedure. (Docket No. 299 at 2-3.) Specifically, he contends that governing

rules allow unclaimed certified mail to be treated as evidence of a defendant’s refusal to accept

delivery. (Id. at 3.) Cunningham also disputes Kinney’s sworn declaration that Kinney was not in

Texas at the time of the attempted service and that The 7 Figure Wealth Corporation was defunct in

August of 2015. (Id. at 4-5.) Cunningham argues that Kinney failed to timely move the Court to set

aside default and that equitable considerations warrant denial of relief. (Id. at 7-10). Cunningham’s

arguments are made in the context of a responsive filing without any supporting evidence. One

assertion by Cunningham, namely that Kinney was culpable in any defects in service by his

“regular practice of evading service” (Id. at 5), relies on Exhibit C, an affidavit for substituted

service. The referenced Exhibit C is an affidavit of the attempts of a private process server to serve

a notice of garnishment on an Oscar Leroy Kinney II at 20707 Sundance Springs, Spring, Texas,

77379. (Docket No. 299-3.)

                                                 4

   Case 3:15-cv-00847 Document 302 Filed 09/10/19 Page 4 of 14 PageID #: 1622
       Kinney replied to Cunningham’s opposition, arguing that the burden of proof of proper

service rests with Cunningham, a burden that Cunningham failed to meet. (Docket No. 300.)

Kinney maintains that Cunningham has failed to offer any evidence of proper service, relying only

on wholly unsupported arguments. (Id.)



                                    II. APPLICABLE AUTHORITY

       The “requirement of proper service of process is not some mindless technicality.” Friedman

v. Estate of Presser, 929 F.2d 1151, 1156 (6th Cir.1991) (citation and internal quotation marks

omitted). Indeed, “[d]ue process requires proper service of process for a court to have jurisdiction

to adjudicate the rights of the parties.” O.J. Distrib., Inc. v. Hornell Brewing Co., 340 F.3d 345, 353

(6th Cir. 2003) (citation omitted). “[W]ithout proper service of process, consent, waiver, or

forfeiture, a court may not exercise personal jurisdiction over a named defendant.” King v. Taylor,

694 F.3d 650, 655 (6th Cir. 2012) (citing Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc., 526

U.S. 344, 350 (1999)). It is a “bedrock principle that a defendant is not obliged to engage in civil

litigation unless the defendant is properly notified of the action and brought under the court’s

authority, i.e., personal jurisdiction, by formal service of process.” Arthur v. Litton Loan Servicing

LP, 249 F. Supp. 2d 924, 928 (E.D. Tenn. 2002). Actual notice of the lawsuit by the defendant is

immaterial to the question of whether that defendant was properly served. LSJ Inv. Co. v. O.L.D.,

Inc., 167 F.3d 320, 322 (6th Cir. 1999) (citing Friedman, 929 F.2d at 1155–56); Genesis Diamonds,

LLC v. John Hardy, Inc., 2016 WL 3478915, at *6 (M.D. Tenn. June 27, 2016). “And in the absence

of personal jurisdiction, a federal court is ‘powerless to proceed to an adjudication.’” King, 694

F.3d at 655 (quoting Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574, 584 (1999)).




                                                  5

   Case 3:15-cv-00847 Document 302 Filed 09/10/19 Page 5 of 14 PageID #: 1623
        A.   Relief from a Default Judgment

        Typically, “[w]here Rule 60(b) is invoked to set aside a default judgment, the court must

both consider the Rule 55 equitable factors as enumerated in United Coin Meter…and find that one

of the specific requirements of Rule 60(b) is met.” Thompson v. Am. Home Assur. Co., 95 F.3d 429,

433 (6th Cir. 1996). However, when the requested relief is from a void judgment due to lack of

proper service, the Court need not weigh the equitable factors. See O.J. Distrib., 340 F.3d at 355.

See also Antoine v. Atlas Turner, Inc., 66 F.3d 105, 108 (6th Cir. 1995) (“[a] judgment is void

under 60(b)(4) if the court that rendered it lacked jurisdiction of the subject matter, or of the parties,

or if it acted in a manner inconsistent with due process of law”). Indeed, when a party seeks to set

aside a default judgment because it is void—and not for reasons like mistake or inadvertence—the

court may not deny the motion based on a weighing of the equities. Jackson v. FIE Corp., 302 F.3d

515, 524 (5th Cir. 2002). In effect, the district court has no discretion—the judgment is either void

or it is not. If the judgment is void, the district court must set it aside. Burrell v. Henderson, 434

F.3d 826, 831 (6th Cir. 2006) (“[D]enying a motion to vacate a void judgment is a per se abuse of

discretion.”).

        B.   Burden of Proof

        Authority is split as to who bears the burden of proof when service is challenged after

default judgment has been entered. It is well-settled that the plaintiff bears the burden to establish

that service was proper when it is challenged through a Rule 12(b)(5) motion to dismiss for

insufficient service of process. Metro. Alloys Corp. v. State Metals Indus., Inc., 416 F. Supp. 2d

561, 563 (E.D. Mich. 2006); Shires v. Magnavox Co., 74 F.R.D. 373, 377 (E.D. Tenn. 1977). This

allocation flows from the general presumption that a plaintiff “must carry throughout the litigation

the burden of showing that he is properly in the court.” McNutt v. General Motors Acceptance

Corp. of Indiana, Inc., 298 U.S. 178, 189 (1936).

                                                   6

   Case 3:15-cv-00847 Document 302 Filed 09/10/19 Page 6 of 14 PageID #: 1624
       Some courts have found that this presumption remains and that the burden stays with the

plaintiff no matter the stage at which service is challenged. Oldfield v. Pueblo De Bahia Lora, S.A.,

558 F.3d 1210, 1217 (11th Cir. 2009) (“It goes without saying that, where the defendant challenges

the court’s exercise of jurisdiction over its person, the plaintiff bears the ultimate burden of

establishing that personal jurisdiction is present...This standard applies whether the issue is raised

by way of a motion to dismiss under Federal Rule of Civil Procedure 12(b)(2) or a motion to set

aside a judgment under Rule 60(b)(4).”); see also, Morris v. B.C. Olympiakos, SFP, 721 F. Supp.

2d 546, 554–57 (S.D. Tex. 2010) (citing Rockwell International Corp. v. KND Corp., 83 F.R.D.

556 (N.D. Tex. 1979)); Donnely v. Copeland Intra Lenses, Inc., 87 F.R.D. 80, 85 (E.D.N.Y.1980);

DiCesare–Englar Productions, Inc. v. Mainman, Ltd., 81 F.R.D. 703, 705 (W.D.Pa.1979). Other

courts, however, follow a contrary rule: “If the defendant, after receiving notice, chooses to let the

case go to a default judgment, the defendant must then shoulder the burden of proof when the

defendant decides to contest jurisdiction in a postjudgment rule 60(b)(4) motion.” Bally Exp. Corp. v.

Balicar, Ltd., 804 F.2d 398, 401 (7th Cir. 1986); see also “R” Best Produce, Inc. v. DiSapio, 540

F.3d 115, 126 (2d Cir. 2008); S.E.C. v. Internet Sols. for Bus. Inc., 509 F.3d 1161, 1163 (9th Cir.

2007); Hazen Research, Inc. v. Omega Minerals, Inc., 497 F.2d 151, 154 (5th Cir. 1974).

       The Sixth Circuit has not directly addressed this issue and it need not be resolved in this

case. For the latter rule to apply in this case, the Court must find that Kinney had notice of the

lawsuit, which is the very subject of this contest. There is no debate that, in considering a motion to

set aside default judgment, the Court must recognize the “policy consideration that values the

disposition of cases on their merits [which] dictates that the court ‘should...construe[ ] all

ambiguous or disputed facts in the light most favorable to the defendant[ ].’ ” Burrell v. Henderson,

434 F.3d at 832 (quoting INVST Financial Group, Inc. v. Chem–Nuclear Systems, Inc., 815 F.2d



                                                  7

   Case 3:15-cv-00847 Document 302 Filed 09/10/19 Page 7 of 14 PageID #: 1625
391, 398 (6th Cir. 1987)). Construing the evidence presented under this standard, the Court finds

that it supports Kinney’s position, regardless of whether he bears the burden of proof.

        C.   Service of Process

        In accordance with the Federal Rules of Civil Procedure, service of an individual may be

accomplished by “following state law for serving a summons in an action brought in courts of

general jurisdiction in the state where the district court is located or where service is made,” Fed.

R. Civ. P. 4(e)(1), or by service through one of three types of delivery, Fed. R. Civ. P. 4(e)(2).

Absent waiver of service, the Federal Rules do not independently authorize service of an individual

by mail and, therefore, courts must look to state law when service by mail is attempted. See Fed.

R. Civ. P. 4(d)-(e), generally; see also LSJ Inv. Co., 167 F.3d at 322.

        The Tennessee Rules of Civil Procedure allow service upon a defendant outside the state

“by any form of service authorized for service within this state pursuant to Rule 4.04” or “in any

manner prescribed by the law of the state in which service is effected for an action in any of the

courts of general jurisdiction in that state.” Tenn. R. Civ. P. 4.05(1)(a)-(b). Service by mail is

permissible where it is made by registered return receipt or certified return receipt mail. Tenn. R.

Civ. P. 4.04(10). The version of Rule 4.04 of the Tennessee Rules of Civil Procedure in effect at

the time that service by certified mail was attempted in this case included a provision that “the

United States Postal Service notation that a properly addressed registered or certified letter is

“unclaimed,” or other similar notation, is sufficient evidence of the defendant’s refusal to accept

delivery.” See Fisher v Ankton, 2017 WL 3611035, at *4 (Tenn. App. 2017). However, Tennessee

courts have consistently held that a return receipt marked “unclaimed” does not show personal

acceptance by the defendant and therefore cannot serve as the basis for entry of a default judgment.

Id. at *5 (citations omitted).



                                                  8

   Case 3:15-cv-00847 Document 302 Filed 09/10/19 Page 8 of 14 PageID #: 1626
       Under Texas law, service of process may be made “by registered or certified mail, with

delivery restricted to addressee only, return receipt requested,” but“[u]nless the citation or an order

of the court otherwise directs, the citation shall be served by [an] officer authorized by Rule 103.”

Tex. R. Civ. P. 106(a). The three officers Texas law empowers to serve process are (1) the sheriff

or constable, (2) any person authorized by law or by written order of the court who is at least

18 years old; and, (3) any person certified under order of the Texas Supreme Court. Tex. R. Civ. P.

103. However, the rule further expressly provides that “no person who is a party to or interested in

the outcome of the suit may serve any process in that suit.” Id. Strict adherence to the Texas rules

for service is required to constitute effective service under the Federal Rules of Civil Procedure.

Delta S.S. Lines, Inc. v. Albano, 768 F.2d 728, 730 (5th Cir. 1985). See also Laidlaw Waste

Systems, Inc. v. Wallace, 944 S.W.2d 72, 73-74 (Texas 1997) (strict compliance with rules of

procedure relating to issuance of process, manner and mode of service, and the return of process is

necessary to sustain a default judgment).



                                         III. DISCUSSION

       Kinney contends that the entry of default and default judgment should be set aside because

he was never properly served, and the Court therefore lacks the personal jurisdiction necessary to

render judgment. Kinney contends that he is entitled to relief under Fed. R. Civ. P. 60(b)(4)

because the default judgment is void due to lack of personal jurisdiction. Prior to any further

analysis under the other Federal Rule 60 subsections, the Court must determine whether it had

jurisdiction as it is a per se abuse of discretion for a district court to deny a movant's motion to

vacate the judgment under Rule 60(b)(4) if the judgment is void. See Antoine, 66 F.3d at 108.

       Cunningham makes little attempt to present a cogent argument from which the Court can

evaluate the sufficiency of service of process. Essentially, he argues that Kinney was properly

                                                  9

   Case 3:15-cv-00847 Document 302 Filed 09/10/19 Page 9 of 14 PageID #: 1627
served under the Tennessee Rules of Civil Procedure because Kinney deliberately refused to claim

the certified mail sent to the Turnbury Village address. Although Cunningham disputes Kinney’s

sworn declaration that he was not in Texas at the time of the attempted service (see Docket No. 299

at ¶ 14), Kinney’s sworn declaration is evidence that he was not at the address where service was

attempted. Cunningham offers no contrary evidence. 4 Further, the attempted service by certified
                                                       3F




mail was not effectuated under Tennessee law, even under the prior language of Tennessee Rule

4.04, because a return receipt marked “unclaimed” does not establish personal acceptance by the

defendant for purposes of a default judgment. Fisher v. Ankton, supra. 5
                                                                       4F




         Although not argued by Cunningham, applying Texas law does not change the result.

Because Cunningham is a party to this lawsuit, he is prohibited from serving process. Tex. R. Civ.

P. 103. He cannot therefore establish the strict adherence to the Texas rules required to constitute

effective service under the Federal Rules of Civil Procedure Delta S.S. Lines, Inc. v. Albano, 768

F.2d at 730. In sum, regardless of where the burden rests in this dispute, the record and Kinney’s

testimony sufficiently establish that he was not properly served, evidence that Cunningham failed to

rebut.

         Based on the foregoing, the Court finds and concludes that Kinney was not properly served

with process and that this Court therefore lacked the authority to enter default and a default

judgment against him. For that reason, the default judgment is void, and the Court need not weigh


         4
          The Court gives no weight to the affidavit offered by Cunningham for any purposes related
to this litigation. See Docket No. 299-3. The affidavit recites efforts to serve an individual with a
different name at a different address than that where Cunningham attempted to serve Kinney. The
affidavit is of no use to the Court’s analysis.
         5
         Based on Kinney’s sworn declaration that he did not reside in Texas at the time that
service was attempted, there is significant doubt that the certified mail was properly addressed for
purposes of application of the old language of Tennessee Rule 4.04. However, resolution of that
issue is not necessary because mail returned as “unclaimed” does not constitute service under
Tennessee law for the default purposes for which Cunningham seeks to use it.

                                                 10

  Case 3:15-cv-00847 Document 302 Filed 09/10/19 Page 10 of 14 PageID #: 1628
the equitable factors under Federal Rules 55 and 60. 6 See O.J. Distrib., 340 F.3d at 355; see also
                                                      5F




Jackson v. FIE Corp., 302 F.3d 515, 524 (5th Cir. 2002). Because the default judgment is void, it

must be set aside.

       Kinney requests that Cunningham be ordered to return the funds that were taken from

Kinney, which are stated to be $22,500, including fees. See Docket No. 296 at ¶ 5. Given that the

default judgment is void, this relief is properly granted. However, the disposition of the seized

funds is not clear. At the time that Kinney became aware of the seizure of the funds, the interest in

the putative default judgment was held by James Shelton as Cunningham’s assignee. See Docket

No. 255. The notice of reassignment filed on April 1, 2019 (Docket No. 298) does not reflect that

any funds were collected from Kinney. That may be simply a timing issue. However, because of

the timing, and because James Shelton was the holder of the interest in the putative default

judgment at or about the time of the seizure of the funds, Shelton is a proper subject of this report

and recommendation as well.




       6
           While the Court’s ruling on the Rule 60(b)(4) issue precludes analysis of the United Coin
equitable factors, the Court mentions only briefly that consideration of the equitable factors
likewise compels that the default judgment be set aside. See United Coin Meter Co., Inc. v.
Seaboard Coastline Railroad, 705 F.2d 839, 844-45 (6th Cir. 1983). There is sufficient evidence
from which the Court can—and does—find that (1) the lack of proof of service shows that Kinney
had no culpable conduct leading to the default, (2) Kinney’s defense that he did not place
automated calls to Cunningham is at least a meritorious defense to the TCPA claims in this lawsuit,
see United Coin Meter, 705 F.2d at 845 (test of meritoriousness is whether defense is good at law,
not its likelihood of success), and (3) any prejudice to Cunningham by having to prove his case in
accordance with the rules of procedure is not the kind of prejudice that can defeat a motion to set
aside a default judgment, see Dassault Systemes, SA v. Childress, 663 F.3d 832, 842 (6th Cir. 2011)
(delay and increased costs from having to actually litigate a dispute are not sufficient prejudice).
Kinney is thus entitled to relief from the underlying default judgment under the United Coin factors
as well.
                                                 11

  Case 3:15-cv-00847 Document 302 Filed 09/10/19 Page 11 of 14 PageID #: 1629
       Finally, Kinney asks that the Court dismiss the action against him because he was not

served within 120 days provided by Rule 4(m). See Fed. R. Civ. P. 4(m). 7 Rule 4(m) gives courts
                                                                            6F




the discretion to dismiss an action if service is not timely. Id. Courts also have discretion to extend

the time for service, even in the absence of a showing of good cause why service was not effected.

Slenska v. Landstar Ranger, Inc., 204 F.R.D. 322, 326 (E.D. Mich. 2001). “But simply because a

court has authority to extend the time for serving a defendant does not mean it should do so, and the

decision on the matter lies within the court’s sound discretion.” Electrical Workers Local 58

Pension Trust Fund v. Rite Elec. Co., 2010 WL 4683883, at *3 (E.D. Mich. Nov. 10, 2010). Even

though Cunningham’s pro se prosecution of this case affords him some liberality, he is not excused

from compliance with the rules of procedure. Fields v. County of Lapeera, 2000 WL 1720727 at *2

(6th Cir. Nov. 8, 2000) (even pro se litigants must follow rules of procedure) (citation omitted).

Given the entire record in this case, including the bases relied upon by Cunningham for his

attempts to serve Kinney, the Court finds there is no good cause to extend the time for service.

       Although not docketed as a separate motion, Cunningham also requests that Kinney’s

motion to set aside the default judgment be stricken under Rule 12(f) based on allegedly false and

misleading statements made by Kinney. See Docket No. 299 at 12-13). The Federal Rules of Civil

Procedure do not provide for a motion to strike documents or portions of documents other than

pleadings. See Fed.R.Civ.P. 12(f) (limited to striking pleadings or portions of pleadings). Instead,

when determining whether to strike documents or portions of non-pleading documents, trial courts

make use of their inherent power to control their own dockets. Anthony v. BTR Auto. Sealing Sys.,

339 F.3d 506, 516 (6th Cir. 2003). Motions to strike are generally disfavored and should only be

granted when the material at issue has no possible relation to the controversy. A Metal Source, LLC
       7
          Cunningham filed this action on July 31, 2015, prior to the December 1, 2015 rule change
from a 120-day service window to a 90-day service one. Service was not made in this case under
either timeframe.
                                                  12

  Case 3:15-cv-00847 Document 302 Filed 09/10/19 Page 12 of 14 PageID #: 1630
v. All Metal Sales, Inc., 2016 WL 245981 at *3 (N.D. Ohio Jan. 21, 2016) (internal citations

omitted). Here, the parties cast various aspersions against each other in their papers. Cunningham’s

statements are equally as inflammatory as Kinney’s. None of the statements are particularly helpful

to resolution of the issues. Nor do they warrant any further discussion in this report and

recommendation other than Cunningham’s request is denied.



                                   IV. RECOMMENDATION

       Based on the foregoing, the Court respectfully RECOMMENDS that:

       1.       Kinney’s motion to set aside default judgment (Docket No. 294) be GRANTED;

       2.       The corrected judgment entered January 16, 2018 (Docket No. 274) be VACATED

as to Kinney;

       3.       Plaintiff Craig Cunningham and his assignee James Shelton be ORDERED to

return the $22,500 seized from Kinney’s account and to relinquish any control they maintain over

Kinney’s accounts, if any;

       4.       Kinney be DISMISSED without prejudice as a defendant under Fed. R. Civ. P. 21

for lack of effective service under Fed. R. Civ. P. 4(m); and,

       5.       Cunningham’s request that Kinney’s motion to set aside default judgment be

stricken be DENIED.

       ANY OBJECTIONS to this Report and Recommendation must be filed with the Clerk of

Court within fourteen (14) days of service of this Report and Recommendation and must state with

particularity the specific portions of this Report and Recommendation to which objection is made.

See Fed. R. Civ. P. 72(b)(2) and Local Rule 72.02(a). Failure to file written objections within the

specified time can be deemed a waiver of the right to appeal the District Court's Order regarding

the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140, 106 S.Ct. 466, 88 L.Ed.2d 435

                                                  13

  Case 3:15-cv-00847 Document 302 Filed 09/10/19 Page 13 of 14 PageID #: 1631
(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981). Any response to objections must be

filed within fourteen (14) days of service of the objections. See Fed. R. Civ. P. 72(b)(2) and Local

Rule 72.02(b).

                                             Respectfully submitted,




                                             _________________________________
                                             BARBARA D. HOLMES
                                             United States Magistrate Judge




                                                14

  Case 3:15-cv-00847 Document 302 Filed 09/10/19 Page 14 of 14 PageID #: 1632
